Citation Nr: 0844554	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran had active duty service in the Army from May 1975 
to January 1981, followed by service in the Army National 
Guard from February 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Columbia, South Carolina Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's sinusitis 
and rhinitis service connection claims.

The veteran testified before the undersigned at a Travel 
Board hearing held in November 2008.  A copy of that 
transcript has been associated with the claims folder.

In November 2008, the veteran submitted private treatment 
records dated between February 2002 and August 2008, as well 
as a letter waiving consideration of these newly submitted 
records by an agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The record indicates that the veteran's service medical 
records were transferred to the RO in June 2000, and are now 
missing and presumed to have been destroyed.  The VA has a 
heightened duty to assist the veteran when records are 
missing and presumed to have been destroyed.  Cuevas v 
Principi, 3 Vet. App. 542 (1992).

The veteran contends that he went to sick call every three or 
six months complaining of a runny nose, headaches, fevers, 
and other "cold" symptoms while in service, and that he was 
treated with a Vicks inhaler.

Allergic sinusitis was noted as an abnormality in the 
veteran's February 1981 National Guard entrance examination 
and noted as a "recurring problem" on his February 1981 
Report of Medical History form.  He was noted to have 
suffered from seasonal "sinuses and hay fever" in his 
February 1982 discharge examination.

Private treatment records demonstrated regular treatment for 
rhinitis beginning in May 2002 and regular treatment for 
sinusitis beginning in April 2006.  A July 2007 opinion from 
the veteran's private physician stated that the veteran had 
suffered from allergic rhinitis since 1981 and that he first 
began treating the veteran in 1995.

A February 2007 statement from the veteran's wife indicated 
that he would come home during his service with headaches, 
pain below his eyes, and nasal congestion.  She also noted 
that his nose would occasionally bleed.  He reportedly 
treated these symptoms with an over-the-counter nasal spray.

At his November 2008 Board hearing, the veteran testified 
that he experienced daily symptoms of sinusitis, including 
itchy eyes, nasal and sinus congestion, and occasional 
headaches.  He said that these symptoms began while he was in 
service.  He further testified that he had not realized that 
he suffered from rhinitis until he was diagnosed with the 
condition in approximately 1995.

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

In light of the veteran's reports of undergoing treatment and 
experiencing symptoms while in service, the results of his 
February 1981 National Guard entrance examination, his wife's 
reports of a continuity of symptomology, and his private 
physician's opinion linking his rhinitis to his service, the 
record contains competent evidence that the veteran's 
sinusitis and rhinitis may be related to his service.  An 
examination is needed to determine whether the veteran has 
current sinusitis and/or rhinitis that is related to, or is 
aggravated by, his service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA otolaryngology examination to determine 
the etiology of his current sinusitis and 
rhinitis.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report.  All indicated 
testing and diagnostic studies should be 
undertaken.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has sinusitis and/or rhinitis that 
began in service, is related to a disease 
or injury in service, or was otherwise 
aggravated by his service.

The examiner is advised that the veteran 
is competent to report in-service 
treatment and that his reports must be 
considered.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

